Exhibit 10.4


Atkore International Group Inc.
Form of Employee Restricted Stock Unit Agreement
This Employee Restricted Stock Unit Agreement (this “Agreement”), dated as of
the date of grant separately communicated (the “Grant Date”), between Atkore
International Group Inc., a Delaware corporation (the “Company”), and each
employee who is employed by the Company or one of its Subsidiaries and to whom a
grant has been authorized (the “Employee”), is being entered into pursuant to
the Atkore International Group Inc. 2016 Omnibus Incentive Plan (the “Plan”).
Capitalized terms that are used in this Agreement but not defined in this
Agreement have the meanings given to such terms in the Plan.
The Company and the Employee hereby agree as follows:
Section 1.Grant of Restricted Stock Units. Subject to the terms of this
Agreement, the Company hereby evidences and confirms, effective as of the Grant
Date, its grant to the Employee of the number of Restricted Stock Units
separately communicated to the Employee. This Agreement is entered into pursuant
to, and the terms of the Restricted Stock Units are subject to, the terms of the
Plan. If there is any inconsistency between an express provision of this
Agreement and an express provision of the Plan, the provision of the Plan shall
govern. Acceptance of this Agreement shall be evidenced by such physical or
electronic methods as are adopted by the Company. In consideration of the grant
of the Restricted Stock Units and the economic benefits that may derive
therefrom, Employee agrees to be bound to the restrictive covenants set forth in
Exhibit A hereof.
Section 2.    Vesting of Restricted Stock Units.
(a)    Vesting Based on Continued Employment. Except as otherwise provided
Section 2(b) of this Agreement, the Restricted Stock Units shall become vested
in three equal annual installments on the first through third anniversaries of
the Grant Date, subject to the continuous employment of the Employee with the
Company until the applicable vesting date; provided that (x) if the Employee’s
employment with the Company is terminated in a Special Termination (i.e., by
reason of the Employee’s death or Disability), any unvested Restricted Stock
Units held by the Employee shall immediately vest as of the effective date of
such Special Termination, and (y) if the Employee’s employment with the Company
terminates by reason of the Employee’s retirement on or after the Employee
reaching normal retirement age (as determined by the retirement policy of the
Company applicable to the Employee), any unvested Restricted Stock Units held by
the Employee as of the effective date of such retirement shall remain
outstanding and shall become vested on the scheduled vesting date(s) thereof
subject to the Administrator’s determination that the Employee is in material
compliance with any restrictive covenants to which the Employee is subject (it
being understood that, in such event, such unvested Restricted Stock Units may
be unvested under this Agreement but vested for Federal tax purposes); provided,
that at least six (6) months must elapse from the Grant Date to the date of
termination of the Employee’s employment for any termination initiated by the
Employee to be treated as a retirement. Vested Restricted Stock Units shall be
settled as provided in Section 3.


1



--------------------------------------------------------------------------------

Exhibit 10.4


(b)    Discretionary Acceleration. The Administrator, in its sole discretion,
may accelerate the vesting of all or a portion of the Restricted Stock Units at
any time and from time to time; provided, that the acceleration of vesting of
Restricted Stock Units that are subject to Section 409A of the Code shall not
accelerate the Settlement Date thereof unless permitted by Section 409A of the
Code.
(c)    Effect of a Change in Control. In the event of a Change in Control, all
or a portion of the Restricted Stock Units shall be converted into Alternative
Awards meeting the requirements of the Plan; provided, that, if so determined by
the Administrator prior to the Change in Control, all of or a portion of the
Restricted Stock Units shall be cancelled as set forth in Article XIV of the
Plan for the payment described therein.
Section 3.    Settlement of Restricted Stock Units. Subject to Section 6(a),
promptly following the date on which a Restricted Stock Unit becomes vested
under this Agreement, and in any event no later than March 15th of the calendar
year following the calendar year in which such vesting occurs (the “Settlement
Date”), the Employee shall receive, without payment, one whole Share in respect
of each such Restricted Stock Unit (and such Restricted Stock Unit shall
thereupon be cancelled). Fractions of a Restricted Stock Unit shall not vest but
shall be eligible for vesting on the next vesting date.
Section 4.    Effect of a Termination of Employment. If the Employee’s
employment with the Company terminates for any reason prior to the vesting
thereof, any Restricted Stock Units that have not vested before the effective
date of such termination of employment or that do not become vested on such date
shall be immediately forfeited and cancelled upon such termination of
employment.
Section 5.    Treatment of Dividends. If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall credit
to the Employee’s account an amount equal to the product of (x) the number of
the Employee’s Restricted Stock Units as of the record date for such
distribution times (y) the per share amount of such dividend or similar cash
distribution on Company Common Stock. If the Company makes any dividend or other
distribution on the Company Common Stock in the form of Company Common Stock or
other securities, the Company will credit the Employee’s account with that
number of additional Shares or other securities that would have been distributed
with respect to that number of Shares underlying the Employee’s Restricted Stock
Units as of the record date thereof, or, in its discretion, the Administrator
may elect to credit the value (as determined by the Administrator) of such
additional Shares or other securities to the Employee’s account in cash. Any
such additional Shares, other securities or cash shall be subject to the same
restrictions as apply to the Restricted Stock and shall be paid to the Employee
if and when the related Settlement Date occurs (and shall be forfeited if the
related Restricted Stock Units are forfeited).
Section 6.    Miscellaneous.
(a)    Tax Matters.


2



--------------------------------------------------------------------------------

Exhibit 10.4


(i)    Withholding. The Company or one of its Subsidiaries may require the
Employee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the grant, vesting and/or
settlement of the Restricted Stock Units. Notwithstanding the preceding
sentence, unless previously satisfied on or prior to the vesting date, the
Company shall retain a number of Shares subject to the Restricted Stock Units
then vesting that have an aggregate Fair Market Value as of the vesting date
equal to the amount of such taxes required to be withheld (and the Employee
shall thereupon be deemed to have satisfied his or her obligations under this
Section 6(a)); provided that the number of Shares retained shall be effected at
a rate determined by the Company that is permitted under applicable IRS
withholding rules and that does not to cause adverse accounting consequences (it
being understood that the value of any fractional share of Company Common Stock
shall be paid in cash). The number of Shares registered in the name of the
Employee shall thereupon be reduced by the number of Shares so retained. The
method of withholding set forth in the immediately preceding sentence shall not
be available if withholding in this manner would violate any financing
instrument of the Company or any of its Subsidiaries or to the extent that a
facility is available to the Employee by which the Employee may sell Shares in
the public market to satisfy such obligations.
(ii)    Section 409A of the Code. If the Employee is not eligible for retirement
during the vesting period applicable to the Restricted Stock Units, the
Restricted Stock Units are intended not to be subject to Section 409A of the
Code. If the Employee is eligible for retirement during the vesting period
applicable to the Restricted Stock Units such that some or all of the Restricted
Stock Units are subject to Section 409A, this Agreement and the Restricted Stock
Units shall be administered and construed in a manner consistent with Section
409A of the Code.
(b)    Incorporation of Forfeiture Provisions. The Employee acknowledges and
agrees that, pursuant to the Plan, he or she shall be subject to any generally
applicable disgorgement or forfeiture provisions set forth in Article XIII of
the Plan as of the date of this Agreement or as may be imposed by the
Administrator (including as required by applicable law) after the date of this
Agreement, including with respect to post-employment Competitive Activity. The
Employee hereby appoints the Company as the Employee’s attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to effect a
transfer of the record ownership of any such Shares to which such disgorgement
or forfeiture provisions may apply.
(c)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.
(d)    Non-Transferability of Restricted Stock Units. Prior to the Settlement
Date thereof, the Restricted Stock Units are not assignable or transferable, in
whole or in part, and they may not, directly or indirectly, be offered,
transferred, sold, pledged, assigned, alienated,


3



--------------------------------------------------------------------------------

Exhibit 10.4


hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s death
or with the Company’s consent.
(e)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be provided as set
forth in Section 15.13 of the Plan.
(f)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors, assigns, beneficiaries, legal representatives or
estate any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.
(g)    Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(h)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(i)    Applicable Law and Forum. This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction. Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Agreement shall be
brought in the federal or state courts located in the State of Illinois, which


4



--------------------------------------------------------------------------------

Exhibit 10.4


shall be the exclusive forum for resolving such disputes. Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.
(j)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 6(j).
(k)    Lock-Up Periods. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Employee shall not affect any public sale (including a
sale under Rule 144 under the Securities Act or other similar provision of
applicable law) or distribution of any Company Common Stock, other than as part
of such underwritten public offering, during the 20 days prior to and the 90
days after the effective date of such registration statement (or such other
period, not to exceed 180 days, as may be generally applicable to or agreed by
the Company with respect to its transactions in its own Shares). If the Company
files a prospectus in connection with a takedown from a shelf registration
statement, the Associate shall not affect any public sale (including a sale
under Rule 144 under the Securities Act or other similar provision of applicable
law) or distribution of any Company Common Stock, other than as part of such
offering, for 20 days prior to and 90 days after the date the prospectus
supplement is filed with the Securities and Exchange Commission.
(l)    Trading Policies. The Employee acknowledges and agrees that he or she
shall be subject to, and shall comply with, any of the Company's trading
policies, as in effect from time to time.
(m)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
(n)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


5



--------------------------------------------------------------------------------

Exhibit 10.4




Exhibit A
Restrictive Covenants
Section 1    Confidential Information.
1.1    The Employee agrees that during the Employee's employment with the
Company or its Subsidiaries, and thereafter, the Employee will not disclose
confidential or proprietary information or trade secrets related to any business
of the Company or its Subsidiaries, including without limitation, and whether or
not such information is specifically designated as confidential or proprietary:
all business plans and marketing strategies; information concerning existing and
prospective markets, suppliers and customers; financial information; information
concerning the development of new products and services; and technical and
non­technical data related to software programs, design, specifications,
compilations, inventions, improvements, patent applications, studies, research,
methods, devices, prototypes, processes, procedures and techniques.
1.2    The Employee's obligations under this Section 1 are indefinite in term.
Section 2    Return of Company Property.
2.1    The Employee acknowledges that all tangible items containing any
confidential or proprietary information or trade secrets, including without
limitation: memoranda, photographs, records, reports, manuals, drawings,
blueprints, prototypes, notes, documents, drawings, specifications, software,
media and other materials, including any copies thereof (including
electronically recorded copies), are the exclusive property of the Company, and
its Subsidiaries, and the Employee shall deliver to the Company all such
material in the Employee's possession or control upon the Company's request and
in any event upon the termination of the Employee's employment with the Company
or its Subsidiaries. The Employee shall also return any keys, equipment,
identification or credit cards, or other property belonging to the Company or
its Subsidiaries upon termination of the Employee's employment or the Company's
request.
Section 3    Noncompetition and Nonsolicitation.
3.1    The Employee agrees that during the Employee's employment with the
Company or its Subsidiaries, and for the one (1) year period following the date
on which the Employee's employment with the Company or its Subsidiaries
terminates for any reason, the Employee will not directly or indirectly, own,
manage, operate, control (including indirectly through a debt or equity
investment), provide services to, be employed by, or be connected in any manner
with, any person or entity engaged in any business that is (i) located in a
region with respect to which the Employee had substantial responsibilities while
employed by the Company or its Subsidiaries, and (ii) competitive, with (A) the
line of business or businesses of the Company or its Subsidiaries in which the
Employee was employed with during the Employee's employment (including any
prospective business to be developed or acquired that was proposed at the date
of termination), or (B) any other business of the Company or its Subsidiaries
with respect to which


6



--------------------------------------------------------------------------------

Exhibit 10.4


the Employee had substantial exposure during such employment. For avoidance of
doubt, if the Employee is a senior officer of the Company, the restriction
contained herein shall relate to the Company and all of its Subsidiaries.
3.2    The Employee agrees that during the Employee's employment with the
Company or its Subsidiaries, and for the two (2) year period thereafter, the
Employee will not, directly or indirectly, on the Employee's own behalf or on
behalf of another (i) solicit, recruit, aid or induce any employee of the
Company or its Subsidiaries to leave his or her employment with the Company or
its Subsidiaries in order to accept employment with or render services to
another person or entity unaffiliated with the Company or its Subsidiaries, or
hire or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or (ii) solicit, aid, or induce any
customer of the Company or its Subsidiaries to purchase goods or services then
sold by the Company or its Subsidiaries from another person or entity, or assist
or aid any other persons or entity in identifying or soliciting any such
customer, or (iii) otherwise interfere with the relationship of the Company or
any of its Subsidiaries with any of its employees, customers, agents,
representatives or suppliers.
Section 4    Remedies.
4.1    The Company and the Employee agree that the provisions of this Exhibit A
do not impose an undue hardship on the Employee and are not injurious to the
public; that these provisions are necessary to protect the business of the
Company and its Subsidiaries; that the nature of the Employee's responsibilities
with the Company provide and/or will provide the Employee with access to
confidential or proprietary information or trade secrets that are valuable and
confidential to the Company and its Subsidiaries; that the Company would not
grant stock options, performance share units or restricted stock units to the
Employee if the Employee did not agree to the provisions of this Exhibit A; that
the provisions of this Exhibit A are reasonable in terms of length of time and
scope; and that adequate consideration supports the provisions of this Exhibit
A. In the event that a court determines that any provision of this Exhibit A is
unreasonably broad or extensive, the Employee agrees that such court should
narrow such provision to the extent necessary to make it reasonable and enforce
the provisions as narrowed. The Company reserves all rights to seek any and all
remedies and damages permitted under law, including, but not limited to,
injunctive relief, equitable relief and compensatory damages for any breach of
the Employee's obligations under this Exhibit A.
4.2    Without limiting the generality of the remedies available to the Company
pursuant to Section 4.1, if the Employee, except with the prior written consent
of the Company, materially breaches the restrictive covenants contained in this
Exhibit A, the Employee shall forfeit any then-outstanding stock options,
performance share units or restricted stock units (whether vested or unvested);
shall forfeit any shares of Common Stock acquired on exercise of stock options
or vesting of performance share units or restricted stock units and then owned
by the Employee; and shall pay to the Company in cash any net after-tax gain the
Employee realized in cash in connection with the exercise of stock options
(and/or sale of Common Stock underlying stock options or any shares purchased by
the Employee from the Company). These rights of forfeiture and recoupment are in
addition to any other remedies the Company may have against the


7



--------------------------------------------------------------------------------

Exhibit 10.4


Employee for the Employee's breach of the restrictive covenants contained in
this Exhibit A. The Employee's obligations under this Exhibit A shall be
cumulative (but not duplicative, nor operate to extend the length of any such
obligations) of any similar obligations the Employee has under the Plan, the
Agreement or any other agreement with the Company or any Affiliate.


8

